DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 29, 2020, October 12, 2020 and December 14, 2020 are being considered by the examiner.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-10 and 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 is indefinite because it is unclear how the claimed engagement piece can be formed in the manners recited in the claim (i.e. using an engagement groove; using an engagement protrusion). If the claim intends to specify how the claimed engagement piece is formed (i.e. made), then the claim should specify a process by which the engagement piece is made, not how the engagement piece is used. 
Likewise, claims 8 and 12 are indefinite. 
Claim 3 is also indefinite because of the limitation “a predetermined portion of the embedding apparatus”. Because claim 2 also recites the limitation, the relationship, if any, between the two “a predetermined portion of the embedding apparatus” is unclear. 
Claim 4 is indefinite because the subject matter of the claim is inherently indefinite. The claim introduces a top surface without any context. Consequently, it is unclear to what the top surface refers (top surface of the wrist rest, attachment mechanism, embedding apparatus?).

Likewise, claims 5-7 are indefinite. The scope of the claimed lid opening mechanism is tied so closely to the cassette/lid (which is not a part of the claimed invention) so as to render the scope indefinite. As indicated above, all of the features of the claimed invention should be self-evident. 
Claim 10 is indefinite because it contradicts claims 8 and 9. Specifically, claims 8 and 9 explicitly distinguish the elastic material (claim 9) and the adhesive material (claim 8) from the bottom surface portion (i.e. they are separate elements). Claim 10 subsequently specifying that the bottom surface portion “serves as both the elastic material and the pressure-sensitive adhesive material” contradicts claims 8 and 9. 
Likewise, claim 14 is indefinite. It contradicts claims 12 and 13. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaeffer et al. (US 5,170,971).
With respect to claim 1, Schaffer et al. disclose a wrist rest 10 to be detachably attached onto an embedding apparatus configured to dispense and embed an embedding material into an embedding tray*, the wrist rest 10 comprising (see Figs. 1-5): 
an attachment mechanism 16 and 18 configured to attach the wrist rest 10 to a hand-rest part 14 of the embedding apparatus at a position covering the hand-rest part 14 entirely or partly.  
*The scope of the invention is directed to a wrist rest and the wrist rest only. The embedding apparatus is recited only in the context of specifying to what the wrist rest is to be attached. Consequently, prior art need not disclose the embedding apparatus to reject the claim. 

As indicated above, the embedding apparatus is not a part of the claimed invention. Consequently, limitations directed to the embedding apparatus (e.g. the hand-rest part) do not further limit the claimed invention, and they will not be addressed in the body of the rejection. 
With respect to claim 4, a top surface 24 of the wrist rest is formed in an inclined shape (see Fig. 3). 
As indicated above, the embedding apparatus is not a part of the claimed invention. Consequently, limitations directed to the embedding apparatus (e.g. “declining toward an end of the embedding apparatus”) do not further limit the claimed invention, and they will not be addressed in the body of the rejection. 
With respect to claim 5, the claim is indefinite, as discussed above. According to the specification, the claimed lid opening mechanism merely refers to a ledge having an inclined surface that can mechanically catch and lift a lid. That said, any ledge having an inclined surface is deemed to satisfy the subject matter of the claim. In this case, the wrist rest 10 comprises a ledge (i.e. an end portion) (right end of the wrist rest illustrated in Figure 5) having an inclined surface. 
With respect to claim 6, the inclined surface is inclined in a front-rear direction (right to left in Figure 5).  
With respect to claim 11, Schaffer et al. disclose a wrist-rest cushion 10 detachably attached onto a wrist rest 14*, the cushion 10 comprising an attachment mechanism 16 and 18 configured to attach the wrist-rest cushion 10 onto the wrist rest 14 at a position covering the wrist rest 14 entirely or partly (see Fig. 4).  
*Despite claim 11 technically being a dependent claim, the scope of the claimed invention is limited to the cushion, as evidenced by claims 12-14. Consequently, the wrist rest of claim 1 is not considered a part of the claimed invention, and prior art need not teach the wrist rest to reject claim 11. The wrist rest of claim 1 is recited only in the context of specifying to what the cushion is attached. 

s 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raftery (US 2007/0114341 A1).
With respect to claim 1, Raftery discloses a wrist rest 1 (see Fig. 3) to be detachably attached onto a hand-rest part 2 (see Fig. 1), the wrist rest 1 comprising (see Figs. 6 and 7): 
an attachment mechanism 22 configured to attach the wrist rest 1 to the hand-rest part 2.  
With respect to claim 2, the attachment mechanism 22 is an engaging piece which is disposed at right and left positions of the wrist rest 1 (see Fig. 4), and the engaging piece is configured to engage a predetermined portion of the surface hand-rest part 2(see Fig. 1).  
With respect to claim 3, the claim is rejected based on an alternative interpretation of Raftery. Raftery discloses a wrist rest 41 (see Figs. 10 and 11) to be detachably attached onto a hand-rest part 40, the wrist rest 41 comprising (see Figs. 10 and 11): 
an attachment mechanism 50 configured to attach the wrist rest 41 to the hand-rest part 40, wherein: 
the attachment mechanism 50 is an engaging piece which is disposed at right and left positions of the wrist rest 41 (see Fig. 10 and [0042]), 
the engaging piece is configured to engage a predetermined portion 43 of the hand rest part 40 (see Figs. 10 and 11); and 
the engagement piece 50 is an engagement protrusion that engages an engagement hole 43 disposed at the predetermined portion of the hand rest part 30 (see Figs. 10 and 11).
With respect to claim 4, a top surface 12 of the wrist rest 1 is formed in an inclined shape (see Fig. 6). 
With respect to claim 5, the claim is indefinite, as discussed above. According to the specification, the claimed lid opening mechanism merely refers to a ledge having an inclined surface that can mechanically catch and lift a lid. That said, any ledge having an inclined surface is deemed to satisfy the subject matter of the claim. In this case, the wrist rest comprises a ledge (i.e. an end portion) (left end of the wrist rest illustrated in Figure 10) having an inclined surface. 
With respect to claim 6, the inclined surface is inclined in a front-rear direction (left to right in Figure 10).  

With respect to claim 8, the attachment mechanism 22 is a pressure-sensitive foam tape provided on a bottom surface of the wrist rest 1 (see Fig. 6 and [0039]). The attachment mechanism 22 comprises a pressure-sensitive adhesive material (glue) provided on a removable bottom surface portion 24 (see Fig. 4 and [0039]).
With respect to claim 9, the wrist rest 1 comprises an elastic material (foam) between a top surface portion 31 and the bottom surface portion 24 (see [0039]).  
With respect to claim 11, Raftery discloses a wrist-rest cushion 1* detachably attached onto a wrist rest 2, the cushion 1 comprising: 
an attachment mechanism 22 configured to attach the wrist-rest cushion 1 onto the wrist rest 2 at a position covering the wrist rest entirely or partly (see Figs. 1 and 5).  
*The limitation “cushion” is being interpreted as a functional limitation, meaning that it is being interpreted as any surface that can be used to support a wrist in an ergonomic manner. If the claim intends the limitation “cushion” to convey a specific composition (e.g. a soft material), the claim should explicitly specify the composition of the claimed cushion. 
With respect to claim 12, the attachment mechanism 22 is a pressure-sensitive foam tape provided on a bottom surface of the cushion 1 (see Fig. 6 and [0039]). The attachment mechanism 22 comprises a pressure-sensitive adhesive material (glue) provided on a removable bottom surface portion 24 (see Fig. 4 and [0039]).
With respect to claim 13, the cushion 1 comprises an elastic material (foam) between a top surface portion 31 and the bottom surface portion 24 (see [0039]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. in view of Raftery.
With respect to claims 8 and 12, while Schaffer et al. disclose that element 18 of the attachment mechanism is attached to element 14 (see Fig. 4), Schaffer et al. do not explicitly disclose how element 18 is attached to element 14. That said, it would have been obvious to one of ordinary skill in the art to attach element 18 (an article) to element 14 (a surface) by any conventional means, for example by means of a pressure-sensitive adhesive provided on a bottom surface of element 18 (see Fig. 4 of Raftery illustrating the use of a pressure-sensitive adhesive 22 to attach an article to a surface).   

Claim 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raftery in view of Nakata et al. (US 3,628,987).
With respect to claims 10 and 14, the wrist rest/cushion comprises an upwardly protruding convex top surface portion 31 (see Fig. 7). In addition, the wrist rest/cushion comprises a pressure-sensitive foam tape 22 on a bottom surface thereof, as discussed above (see also [0038] and Figs. 4 and 6).  
The wrist rest/cushion disclosed by Raftery differs from the claimed invention in that Raftery does not explicitly disclose that the top surface portion 31 and the adhesive material of the tape are made from resins.
With respect to the top surface portion, Raftery discloses that it can be made from clear plastic (see [0040]). While Raftery does not explicitly disclose that the clear plastic is a resin, it would have been obvious to one of ordinary skill in the art to make the top surface portion 31 from any conventional clear plastic material (e.g. polycarbonate), many of which constitute a resin.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796